PAUL KEVIN NELSON,                          )
                                            )
      Plaintiff/Counter-Defendant/          )      Appeal No.
      Appellee,                             )      01-A-01-9703-CV-00137
v.                                          )
                                            )      Davidson Circuit
THE APPLICATION GROUP, INC.,                )      No. 96C-1861
                                            )
      Defendant/Counter-Plaintiff/
      Appellant.
                                            )
                                            )             FILED
                                                         November 14, 1997

                                                         Cecil W. Crowson
                                                        Appellate Court Clerk

                    CONCURRING OPINION
           I concur with the court’s conclusion that the defendant/appellant is entitled
to relief under Tennessee Rule of Civil Procedure 60.02(1). I also concur with the
concurring opinion of Judge Koch. This relief should not be granted on every
occasion that a “lawyer realizes his oversight and takes steps to correct it.” The trial
court should consider each case and determine which “terms as are just.”


           Additionally, I would point out that the lawyer did not in fact comply “with
[local] Rule 19 by timely filing a motion to set” because the Rule requires the actual
setting for trial. Nevertheless, the lawyer took steps to comply and relief should be
granted.


           Perhaps the draftsmanship of Rule 19 should be reviewed.




                                            __________________________________
                                            WALTER W. BUSSART, JUDGE
- 2-